IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Linda Melaragno,                          :
                        Appellant         :
                                          :
            v.                            :      No. 624 C.D. 2021
                                          :      Submitted: May 16, 2022
Erie County Human                         :
Relations Commission                      :

BEFORE:     HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge
            HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                 FILED: September 23, 2022


      Linda Melaragno (Melaragno) appeals from the May 7, 2021 order of the
Court of Common Pleas of Erie County (Common Pleas) denying Melaragno’s
appeal of the Erie County Human Relations Commission’s (the Commission) April
23, 2019 order, which granted the amended complaint of Dayved Woodard
(Complainant) and penalized Melaragno for engaging in discriminatory housing
practices. Because Complainant’s amended complaint was not filed within the
statute of limitations, we vacate Common Pleas’ order and remand this matter to
Common Pleas to vacate the Commission’s order and dismiss Complainant’s
amended complaint.
                              I.    Background
      In 2011, Complainant, an African-American male, was searching for an
apartment in Erie, Pennsylvania. Reproduced Record (R.R.) at 402. He observed a
sign advertising a vacant apartment, called the phone number on that sign, and spoke
with Melaragno, a Caucasian female who owned, rented, and managed several rental
properties.   Id.   After their phone conversation, Melaragno met Complainant,
showed him an apartment, and provided him with a rental application. Id. at 403-04.
Complainant believed that Melaragno frowned upon seeing him and was
stand-offish throughout the showing, which he believed was because he is a black
man. Id. at 403. When Complainant called Melaragno the next day, Melaragno
informed him that the apartment was no longer available. Id. at 404.
      Complainant called Melaragno in response to another vacant apartment sign
in 2012. R.R. at 404. Complainant informed Melaragno that he had toured an
apartment with her a year earlier and that he was “the black guy with his mom.” Id.
Melaragno stated that she remembered meeting Complainant, but she was not able
to help him because someone else had already rented the apartment he was calling
about. Id. at 405. Over the next three weeks, Complainant drove by the apartment
several times. Id. The apartment appeared to be vacant each time. Id.
      On November 19, 2013, Complainant called Melaragno in response to yet
another vacant apartment sign. R.R. at 403. Complainant explained who he was
over the phone, and Melaragno indicated that she still remembered him.           Id.
Melaragno informed Complainant that someone had already rented the apartment
about which he was calling. Id. Complainant asked if Melaragno had any other
apartments that were vacant, or if she had other vacancies upcoming. Id. Melaragno
indicated that she did not. Id.
      Suspicious of Melaragno, Complainant had one of his friends, who was a
Caucasian female, call Melaragno to inquire about the same apartment. R.R. at



                                         2
405-06. Melaragno also informed Complainant’s friend that someone had already
rented the apartment, but Melaragno stated that she would have two vacancies in
another area in January 2014. Id. at 406. Complainant, believing Melaragno would
not rent to him, did not contact Melaragno again. Id.
      Complainant filed a complaint with the Commission on April 16, 2014,
alleging that Melaragno discriminated against him when he was searching for an
apartment to rent in 2011, 2012, and most recently on November 19, 2013. R.R. at
4-16. The Commission did not serve a copy of the complaint on Melaragno or take
any other action in response to the complaint. Id. at 438. On October 15, 2015,
Complainant filed an amended complaint with the Commission, which was based
on the same three incidents of alleged discrimination. Id. at 17-27. The Commission
served the amended complaint on Melaragno, and she filed an answer on November
11, 2015. Id. at 407.
      The Commission then investigated Complainant’s allegations, found that
probable cause existed to credit the allegations, attempted to eliminate the alleged
unlawful discriminatory practices, and held a public hearing on October 30, 2018.
R.R. at 410. At the public hearing, Melaragno testified and provided her rental logs
from November 2013, which showed that the apartment Complainant called about
was rented to a minority renter, who signed a lease on November 25, 2013. Id. at
206-08, 385. Melaragno indicated that several weeks would have elapsed between
the time she showed the apartment to the new renter and the day he signed the lease.
Id. at 206. She also indicated that the new renter would have paid a security deposit
at least one week in advance of signing the lease, and that when a renter pays a
security deposit, she enters into an agreement with the renter to hold the premises
pending her review of the renter’s application. Id. at 206-16.



                                         3
         On April 23, 2019, the Commission issued written findings of fact,
conclusions of law, an opinion, and an order, wherein the Commission found that
Melaragno had engaged in discriminatory housing practices. R.R. at 402-24. The
Commission ordered Melaragno to (a) cease and desist from discriminating; (b) pay
Complainant compensatory damages; (c) pay a civil penalty; and (d) post “Fair
Housing Practice” notices with all of her “For Rent” signs. Id. at 422-23.
         On May 16, 2019, Melaragno filed a petition for review in our Court. R.R. at
425. By order dated July 25, 2019, we transferred Melaragno’s petition for review
to Common Pleas. Original Record (O.R.), Item #7 at 1. On August 16, 2019,
Common Pleas docketed Melaragno’s petition for review. O.R., Item #5, at 1.
Thereafter, Common Pleas determined that it could hear Melaragno’s appeal on the
record made before the Commission. Id. at 2.
         On May 7, 2021, after reviewing the record and the parties’ briefs, Common
Pleas issued an order denying Melaragno’s petition for review.                        Id. at A.1.
Melaragno timely appealed Common Pleas’ May 7, 2021 order.
                                       II.    Discussion
         On appeal, Melaragno asserts that Common Pleas erred as a matter of law,
because Common Pleas should have dismissed Complainant’s complaint due to a
violation of the statute of limitations and the Commission’s failure to comply with
its procedural requirements for handling appeals. Melaragno also asserts that, for
various reasons, the Commission and Common Pleas erred in determining that
Complainant had properly proven that Melaragno engaged in discriminatory
practices.1


1
    We have condensed and reframed Melaragno’s issues raised on appeal for clarity.



                                                4
         The Erie County Council2 established the Commission when it adopted Erie
County Human Relations Commission Ordinance 59 (Ordinance 59). See O.R., Item
#17 at Exhibit A. Consequently, Pennsylvania’s Administrative Agency Law3
classifies the Commission as a “local agency.” See 2 Pa.C.S. §101. When an appeal
of a decision of a local agency is heard on the record that was made before the local
agency, “our scope of review . . . is limited to determining whether constitutional
rights were violated, whether an error of law was committed, whether the procedure
before the local agency was contrary to statute, and whether necessary findings of
fact are supported by substantial evidence.” Germantown Cab Co. v. Phila. Parking
Auth., 134 A.3d 1115, 1118 n.5 (Pa. Cmwlth. 2016) (citation omitted). Substantial
evidence is relevant evidence that a reasonable mind might accept as adequate to
support a conclusion. Shrum v. Unemployment Comp. Bd. of Rev., 690 A.2d 796,
799 (Pa. Cmwlth. 1997).
         A.     Statute of Limitations
         Ordinance 59 authorizes the Commission to “administer and enforce” Erie
County’s prohibitions against discrimination. O.R., Item #17, Exhibit A at 12-13.
When a person in Erie County believes that he or she has been discriminated against,
Ordinance 59 requires that person to file a complaint with the Commission within
180 days, “unless otherwise required by the Fair Housing Act [, 42 U.S.C. §§ 3601-
3631].” Id. at 18. Melaragno acknowledged that the Fair Housing Act provides a




2
 “Erie County Council is the legislative branch of Erie County[, Pennsylvania,] government.”
County Council, https://eriecountypa.gov/departments/county-council/ (last visited Sept. 22,
2022).

3
    Administrative Agency Law, 2 Pa.C.S. §§ 501-08, 701-04.



                                              5
one-year limitations period, which could extend the Commission’s limitations
period to one year for housing discrimination claims. See 42 U.S.C. § 3610.
       Complainant’s original complaint was filed within the applicable statute of
limitations, as the incident in question occurred on November 19, 2013, and
Complainant filed his original complaint on April 16, 2014. Melaragno, however,
notes that she was never served with the original complaint, and she did not receive
notice of this action until she was served with Complainant’s amended complaint,
which was filed on October 15, 2015 – almost two years after the alleged incident
and outside the statute of limitations. Melaragno argues that the statute of limitations
lapsed and that the Commission and Common Pleas should have dismissed
Complainant’s amended complaint.4
       A complaint that is filed with the Commission is governed by the requirements
of Ordinance 59, not by the Pennsylvania Rules of Civil Procedure.5 Unlike the
Rules of Civil Procedure, Ordinance 59 does not contain any provisions that would

4
   The record reflects that Melaragno raised this issue before the Commission in her post-hearing
Proposed Findings of Fact and Conclusions of Law, which were filed before the Commission
issued its decision. R.R. at 397-98. Melaragno also raised this issue in her notice of appeal from
the Commission’s decision. R.R. at 429. Ordinance 59 does not contain any issue preservation
requirements that would require the issue to have been raised in a specific time or manner before
the Commission. See O.R., Item #17 at Exhibit A. Accordingly, we find that the issue was raised
before the local agency and was preserved for appellate review. See 2 Pa.C.S. § 753(a) (stating
that “if a full and complete record of the proceedings before the agency was made [a] party may
not raise upon appeal any other question not raised before the agency . . . unless allowed by the
court upon due cause shown.”); Korsunsky v. Hous. Code Bd. of Appeals, 660 A.2d 180, 184 (Pa.
Cmwlth. 1995) (finding a party waived review of an issue by not raising it before local agency).

5
   In her brief, Melaragno relies upon Lamp v. Hayman, 366 A.2d 882 (Pa. 1976), and its progeny
for the proposition that Complainant’s and/or the Commission’s failure to serve the complaint
upon Melaragno caused the statute of limitations to lapse. This Court has not relied on Lamp and
its progeny in this Memorandum Opinion, as those cases revolved around the Pennsylvania Rules
of Civil Procedure, which are not implicated here.



                                                6
permit a complaint to be revived and served beyond the expiration of the statute of
limitations. See O.R., Item #17 at Exhibit A. In addition, Ordinance 59 places the
burden of serving a complaint on the Commission, not the complainant, and the
Commission must complete that service within 10 days of its receipt of the
complaint. O.R., Item #17, Exhibit A at 16.
       The Commission admits, as evidenced by its docket sheet, that the
“[c]omplaint was not served.” R.R. at 1. The Commission also made factual
findings that Melaragno was never served with the original complaint6 and was never
informed that Complainant filed a complaint until after he filed an amended
complaint. R.R. at 407.
       The Commission did not perfect Complainant’s original complaint, as the
Commission never served the original complaint on Melaragno. Complainant’s
original complaint was, therefore, a legal nullity. As a result, Complainant’s

6
  After an exhaustive review of the record, we note that the Commission did not offer any
explanation for its failure to serve Melaragno with Complainant’s original complaint. Instead of
an explanation, the record reveals a series of strange events. First, the Commission simply
accepted Melaragno’s contention that she was not served with the original complaint. No one at
the Commission even attempted to argue that the complaint had been served. Similarly, no one at
the Commission attempted to offer an explanation for the error. Second, the Commission docketed
Complainant’s original complaint at No. 11-006-H. R.R. at 4. When Complainant later filed his
amended complaint, the Commission did not file it at the same docket number. Instead, the
Commission docketed Complainant’s amended complaint at No. 14-001-H. Id. at 17. Third,
Complainant’s original complaint did not have a time stamp, but instead contained a handwritten
note that reads “JA’s file as of 10/2/15.” Id. at 4. Fourth, the “Notice to the Respondent of an
Investigation” and “Notice of Appearance,” which appear in the record between documents that
were purportedly signed on April 16, 2014, reference docket No. 14-006-H. No. 14-006-H is
neither the original complaint’s docket number nor the amended complaint’s docket number, but
a combination of the two. Id. at 7-16.
        Instead of addressing that the Commission did not serve the original complaint on
Melaragno, both the Commission and Common Pleas simply stated that the amended complaint
was timely filed because the original complaint was filed within the statute of limitations. R.R. at
416; O.R., Item #18 at 2.



                                                 7
amended complaint cannot relate back to the original complaint (a legal nullity) for
purposes of compliance with the applicable statute of limitations, but must instead
stand alone. Complainant’s amended complaint was filed almost two years after the
last incident of alleged discrimination occurred, which is beyond the relevant statute
of limitations.
       In enacting Ordinance 59, Erie County entrusted the Commission with the
responsibility of enforcing Erie County’s prohibitions on discriminatory conduct.
The Commission’s neglect in this matter7 represents a total dereliction of that
responsibility.    The Commission’s failure to pursue matters within its jurisdiction
in a timely, competent manner could permit discriminatory conduct and prevent
harmed tenants from receiving redress for their mistreatment. In this case, however,
even had the Commission timely served Melaragno with the original complaint, its
decision would still be in error, because it was not supported by substantial evidence.
       B.     Substantial Evidence – Specific Apartment
       “It is well settled that the party asserting discrimination bears the burden of
proving a prima facie case of discrimination.” City of Pittsburgh Comm’n on Hum.
Rels. v. DeFelice, 782 A.2d 586, 591 (Pa. Cmwlth. 2001) (citing Farrell Area Sch.
Dist. v. Deiger, 490 A.2d 474, 478 (Pa. Cmwlth. 1985)). A prima facie case is
defined as “[a] party’s production of enough evidence to allow the fact-trier to infer
the fact at issue and rule in the party’s favor.” Prima facie case, BLACK’S LAW
DICTIONARY (11th ed. 2019).             To establish a prima facie case of housing
discrimination, Complainant was required to show that (1) Complainant is a member


7
  We note that, in addition to failing to serve Melaragno, the Commission failed to comply with
nearly every procedural timeline for its processing of complaints, as prescribed by Article VI of
Ordinance 59. The Commission should re-examine and familiarize itself with these requirements
so that it does not risk having future decisions overturned on procedural grounds.


                                               8
of a protected class; (2) Melaragno was aware of Complainant’s race; (3)
Complainant was qualified to rent the property in question; (4) Complainant was
denied the opportunity to rent the apartment; and (5) the apartment remained
available for rent. See Allison v. Pa. Hum. Rels. Comm’n, 716 A.2d 689, 692 (Pa.
Cmwlth. 1998) (citations omitted).
      “Once a prima facie case is established, a rebuttable presumption of
discrimination arises. The burden then shifts to the defendant to show some
legitimate, nondiscriminatory reason for its action.” DeFelice, 782 A.2d at 591
(citing Deiger, 490 A.2d at 478).         If a defendant can show a legitimate,
nondiscriminatory reason for its action, the party asserting discrimination then
“carries the ultimate burden of persuasion” as to whether the defendant had a
discriminatory motive. See Deiger, 490 A.2d at 478.
      In this appeal, Melaragno asserts that Complainant failed to prove the third,
fourth, and fifth prongs of the Allison test, because the Commission and Common
Pleas’ factual findings were not supported by substantial evidence. Melaragno’s
contention that the Commission’s factual findings were not supported by substantial
evidence, specifically with respect to the fifth prong of the Allison test, has merit.
Regarding whether the apartment remained available for rent (the fifth prong of the
Allison test), the Commission found that “[Complainant] spoke with Melaragno
[most recently] on November 19, [2013,] to inquire of the unit’s availability and was
told it had been rented,” but “the apartment had not yet been rented because [the new
renter] did not make a deposit on the . . . apartment until November 25, [2013].”
R.R. at 414-15 (emphasis added).
      This finding is not supported by substantial evidence, as Melaragno
introduced rental logs and testified that November 25, 2013, was the date the new



                                          9
renter, also a minority renter, paid his first month’s rent and signed a lease for the
apartment in question – not the day he paid his deposit. R.R. at 175. Melaragno also
testified that she would have collected an application and a security deposit at least
one week before signing the lease. R.R. at 209-16. At that time, Melaragno and the
new renter would have also signed an agreement to hold the apartment for the new
renter, pending review of his application. Id. Thus, at the time Complainant called
Melaragno (less than one week prior to November 25, 2013), the new renter had
already paid a deposit for the apartment, and Melaragno was holding the apartment
for that renter. Complainant, who had no knowledge of this process, did not present
any evidence to discredit Melaragno’s assertions.
       An apartment is available for rent when it is being marketed for rent and the
landlord has not entered into a contractual relationship to sell or rent it to another.
See Dunfee v. Lund (W.D. Pa., No. 13-165, filed Aug. 7, 2014) (equating available
with on the market and not yet sold or rented). Thus, Melaragno correctly told
Complainant and Complainant’s Caucasian friend that the apartment was
unavailable on November 19, 2013. The Commission and Common Pleas’ findings
to the contrary were erroneous and not supported by substantial evidence.
Accordingly, because the apartment was not available to be rented8 when
Complainant inquired, Complainant has failed to prove a case of discrimination.
Therefore, we conclude that there is not substantial evidence to support a finding
that Melaragno engaged in discriminatory conduct when she spoke with
Complainant on November 19, 2013, and informed him that the apartment he was
calling about was not available.

8
  Due to our resolution of this incident on the basis of the fifth prong of the Allison test, we do not
need to address Melaragno’s contentions with respect to the third and fourth prongs of the Allison
test.


                                                 10
      C.     Substantial Evidence – Other Vacancies
      The Commission also found that Melaragno denied Complainant an
opportunity to rent other apartments on November 19, 2013, because she “did not
inform [Complainant] of the availability of the other units despite being asked the
same by [Complainant].” R.R. at 414 (emphasis added). This finding is also not
supported by substantial evidence.
      Complainant called Melaragno in 2011 and 2012 and inquired about
vacancies in the same area. Complainant explained to Melaragno on both occasions
that he really wanted to move into that area, because he did not have a vehicle and
that area was within walking distance of his place of employment and other local
amenities. R.R. at 66, 69-70, 225. In these prior discussions, Complainant also told
Melaragno where he was living in relation to the area he wanted to live.
Complainant called Melaragno for a third time on November 19, 2013, and again
inquired about an apartment in the same area. Thus, when Complainant also asked
Melaragno if she had other vacancies, Melaragno knew that her upcoming vacancies,
which were farther away from the area Complainant had been trying to move to
than his current apartment, would be of no interest to Complainant. Id. at 225-26.
Therefore, Melaragno did not deem it relevant to mention the upcoming vacancies
to Complainant. Id. at 226.
      Landlords do not have an obligation to offer every available property to every
renter, regardless of whether those properties fit a renter’s needs. Instead, landlords
who know a potential renter’s needs tailor their suggestions to those properties that
may meet the renter’s needs. This is what Melaragno did for Complainant. Unlike
Complainant, Complainant’s Caucasian friend did not expressly limit her inquiry to
one geographic area. R.R. at 227. Accordingly, it was proper for Melaragno to



                                          11
mention all of her upcoming vacancies, regardless of where they were located, to
Complainant’s friend.
      Based upon the circumstances known to Melaragno, the Commission’s
finding that Melaragno should have informed Complainant about any vacancies, in
any geographical area, was not supported by substantial evidence.            Instead,
substantial evidence supports the opposite conclusion – that Complainant was asking
about other vacancies in the specific area where he wanted to live, and Melaragno
properly chose not to inform Complainant about upcoming vacancies that would be
of no interest to him. Therefore, we conclude substantial evidence does not exist to
support a finding that Melaragno engaged in discriminatory conduct when she did
not inform Complainant of upcoming vacancies on November 19, 2013.
      D.     2011 and 2012 Incidents
      Both the Commission and Common Pleas acknowledged that the 2011 and
2012 incidents occurred outside the statute of limitations. R.R. at 415-16; O.R., Item
#18 at 2. The Commission and Common Pleas nevertheless considered these
incidents under the continuing violation doctrine. R.R. at 415-16 (citing West v.
Phila. Elec. Co., 45 F.3d 744 (3d Cir. 1995)). The continuing violation doctrine
requires the most recent act of discrimination to have occurred within the statute of
limitations. Id. As Common Pleas stated, “if the November 2013 conduct did not
constitute unlawful discriminatory practice, then the previous incidents cannot be
considered as they are out[side] of the 180[-]day limit.” O.R., Item #18 at 2. Since
we have concluded that Complainant’s amended complaint was filed outside the
statute of limitations with respect to the November 2013 incident and that
Melaragno’s November 2013 conduct did not constitute an unlawful discriminatory




                                         12
practice, the continuing violation doctrine cannot be applied to the 2011 and 2012
incidents.
                               III.   Conclusion
      For the reasons set forth above, we vacate Common Pleas’ May 7, 2021 order
and remand the matter to Common Pleas to vacate the Commission’s April 23, 2019
order and dismiss Complainant’s amended complaint.



                                            ______________________________
                                            STACY WALLACE, Judge




                                       13
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Linda Melaragno,                           :
                          Appellant        :
                                           :
               v.                          :     No. 624 C.D. 2021
                                           :
Erie County Human                          :
Relations Commission                       :




                                      ORDER


      AND NOW, this 23rd day of September, 2022, the order of the Court of
Common Pleas of Erie County, dated May 7, 2021, is VACATED, and the matter
is REMANDED to the Court of Common Pleas of Erie County to vacate the April
23, 2019 order of the Erie County Human Relations Commission and dismiss
Dayved Woodard’s amended complaint as having been filed beyond the statute of
limitations.
      Jurisdiction is relinquished.




                                        ______________________________
                                        STACY WALLACE, Judge